DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention recites “e) outputting, a control signal to actuate one or more mechanism at a wellsite of production well based on a result of the integrated 3-D simulation…reservoir of the production well” is unclear and indefinite because there is no technical performance operation to define how a result can be obtained when there is no metes and bound provide in operation. The claimed invention is vague. 
 	Dependent claims 2-16 are rejected based on the rejection of the base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-7, 11-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bocaneala et al (WO 2017216594) in view of McClure et al “A three Dimensional Reservoir, Wellbore, and Hydraulic Fracturing Simulator that is Compositional and Thermal, Tracks Propant and Water Solute Transport, includes non-Darcy and non-Newtonion flow, and Handles Fracture Closure”, Society of Petroleum Engineers. Pages 1-43.
	With respect to claim 1, Bocaneala et al teach a system for determining hydraulic fracture treatment of a production well (abstract, a method of obtaining a mechanical earth model of a formation and modeling a hydraulic fracture growth pattern in the formation from a simulation of the formation) comprising: one or more processors; a graphical user interface communicatively coupled to the one or more processors; and a memory, communicatively coupled to the one or more processors and the graphical user interface, including instructions executable by the one or more processors, individually or collectively, to implement and to present on the graphical user interface a method for determining hydraulic fracture treatment (page 1, par 0002: hydraulically injecting a fracturing fluid into the wellbore and forcing the fracturing fluid against the formation strata by pressure, and page 3, par 0008 associated with par 0025, a computer processor and memory comprising instruction executing on the computer processor to perform functions of the formation  selectively placing wellbore stimulate fluids downhole during a stimulation operation or treatment for facilitate production of fluids from subsurface reservoirs), the method comprising: (a) receiving, from a user via the graphical user interface, one or more input parameters (page 3, par 0008: the computer processor to perform functions including receiving parameters of the formation,…presenting on a graphical user interface a stress profile of the formation) comprising (i) hydraulic fracture treatment conditions of a calibration well (page 1, par 0002: hydraulically injecting a fracturing fluid into the wellbore and forcing the  from subsurface reservoirs); (b) providing, to the user on the graphical user interface, an integrated three-dimensional (3-D) model of hydraulic fracturing and fluid flow in a wellbore and reservoir of the calibration well that is generated based on the one or more input parameters (page 3, par 0008: the computer processor to perform functions including receiving parameters of the formation, presenting on a graphical user interface a stress profile of the formation); (c) receiving, from the user via the graphical user interface, one or more hydraulic fracture treatment conditions for the production well (page 1, par 0002:hydraulically injecting a fracturing fluid into the wellbore and forcing the fracturing fluid against the formation strata by pressure, associated with page 2, par 0007: the simulation being performed in a plurality of stages along the borehole extending through the formation) for the 
 	With respect to claim 2, combined Bocaneala et al and McClure et al teach wherein the one or more hydraulic fracture treatment conditions of the production well include (i) spacing of perforation clusters (page 1, par 0002: the hydraulic fracturing may be performed by perforating a wellbore penetrating the formation), (ii) spacing between wells (page 1, par 0002: performed between wells), (iii) amount of proppant injected into a perforation cluster (page 1, par 0002: proppant may be placed in the fracture to prevent the fracture from closing and provide improved flow of the reservoir hydrocarbon), (vi) length of each stage along the production well (page 8, par 0024: simulating a multistage stimulation in a formation; in the simulation, both the mechanical earth model and the hydraulic growth pattern in the formation may be used to predict changes in pressure and stresses throughout the formation, associated with page 2, par 0007 and page 8, par 0066:the stimulation being performed in a plurality of stages along the borehole extending through the formation, (viii) type of fluid injected (page 2, par 0004:hydraulic fracturing includes perforating and fluid injection into the formation, associated page 1, par 0002: hydraulically injecting a fracturing fluid into the wellbore, page 8, par 0025: stimulation operation may involves acid treatment or hydraulic fracturing), (ix) sequencing of fluid and proppant injection during a stage (page 1, par 0002: hydraulically injecting a fracturing fluid into the wellbore, proppant may be places in the fracture to prevent the fracture from closing and provide improved flow of the reservoir hydrocarbon; associated with page 2, par 0007: simulation being performed in a plurality of stages along the borehole extending through the formation; page 24, par 0066: multiple stages stimulation is designed along a horizontally extending borehole or a section of the borehole extending in different direction), or (x) sequencing of injection stages (page 2, par 0007: simulation being performed in a plurality of stages along the borehole extending through the formation; page 24, par 0066: multiple stages stimulation is designed along a horizontally extending borehole or a section of 
 	With respect to claim 3, combined Bocaneala et al and McClure et al teach  wherein the calibration well is disposed adjacent to or in the same geological formation as the production well (page 1, par 0002: proppant may be placed in the fracture to prevent the fracture from closing and provide improved flow of the reservoir hydrocarbon), (vi) length of each stage along the production well (page 8, par 0024: simulating a multistage stimulation in a formation; in the simulation, both the mechanical earth model and the hydraulic growth pattern in the formation may be used to predict changes in pressure and stresses throughout the formation, associated with page 2, par 0007 and page 8, par 0066:the stimulation being performed in a plurality of stages along the borehole extending through the formation).
 	With respect to claim 4, combined Bocaneala et al and McClure et al teach wherein the one or more input parameters are provided to the one or more processors as an input file (McClure et al , page 10, par 7: simulations are initialized by specifying the depth of water-hydrocarbon contact, initial pressure at a specified datum depth and the composition of the hydrocarbon phase; page 11, par 1” the fluid pressure in the well can be initialized and table 1: input parameters for the simulation which is inherent as the input parameter will be specified in file). 

 	With respect to claim 6, combined Bocaneala et al and McClure et al teach wherein the one or more processors compares model predictions from the 3-D model of the calibration well to production data from the calibration well (McClure et al, abstract: 3D- reservoir, wellbore and hydraulic fracturing simulator with a comparison fluid model: the combination of reservoir and fracturing simulation enable comparison of proposed fracture design on the basis of predicted production).
 	With respect to claim 7,  combined Bocaneala et al and McClure et al teach the system of claim 6, wherein the production data includes production rate, production pressure, injection pressure during fracturing, or fracture length (McClure et al , abstract: 3D- reservoir, wellbore and hydraulic fracturing simulator with a comparison fluid model: the combination of reservoir and fracturing simulation enable comparison of proposed fracture design on the basis of predicted production and wherein the production. 
 	With respect to claim 11, combined Bocaneala et al, McClure et al teach wherein the system displays to a user via the graphical user interface one or more (page 3, par 0008: the computer processor to perform functions including receiving parameters of the formation,…presenting on a graphical user interface a stress profile of the formation) comprising (i) hydraulic fracture treatment conditions of a calibration well (page 1, par 0002: hydraulically injecting a fracturing fluid into the wellbore and forcing the fracturing fluid against the formation strata by pressure; page 2, par 0007: the simulation being performed in a plurality stages along the borehole extending through the formation 
	


 	With respect to clam 12, combined Bocaneala et al and McClure et al teach the system of claim 11, wherein the one or more output properties are selected from the group consisting of fluid pressure, temperature, fluid saturation, molar composition, fluid phase density, fluid phase viscosity, proppant volume fraction, and fracture aperture (page 15, par 0042,: coupling the 3-D reservoir geomechanics model and hydraulic fracture model may allow a more accurate stress profile generation, showing the temperature and pressure effect from well to reservoir scale…wellbore simulation fluid downhole during a stimulation operation or treatment to facilitate production of fluid). 
 	With respect to claim 13, combined Bocaneala et al and McClure et al teach the system of claim 1, wherein the system displays to a user via the graphical user interface one or more output properties representing the response and state of the production well at a given time (page 3, par 0008: presenting on a graphical user interface a stress profile of the formation…of the production well associated with page 8, par 0025: selectively placing wellbore stimulation fluid downhole during a stimulation operation or treatment to facilitate production of fluid from subsurface reservoir). 
 	With respect to claim 14, combined Bocaneala et al and McClure et al teach the system of claim 1, wherein the one or more inputs further comprise production boundary conditions (page 15, par 0042,: coupling the 3-D reservoir geomechanics model and hydraulic fracture model may allow a more accurate stress profile generation, showing the temperature and pressure effect from well to reservoir scale…wellbore simulation fluid downhole during a stimulation operation or treatment to facilitate production of fluid). 
 	With respect to claim 15, combined Bocaneala et al and McClure et al teach wherein the one or more hydraulic fracture treatment conditions for the production well are provided to the processor as an input file (McClure et al , page 10, par 7: simulations are initialized by specifying the depth of water-
 	With respect to claim 16, combined Bocaneala et al and McClure et al teach the system of claim 15, wherein the input file is generated by a user with the assistance of the graphical user interface (Bocaneala et al, page 3, par 0008, presenting user interface,…,page 1, par 0002:hydraulically injecting a fracturing fluid into the wellbore and forcing the fracturing fluid against the formation strata by pressure; McClure et al , page 10, par 7: simulations are initialized by specifying the depth of water-hydrocarbon contact, initial pressure at a specified datum depth and the composition of the hydrocarbon phase; page 11, par 1” the fluid pressure in the well can be initialized and table 1: input parameters for the simulation which is inherent as the input parameter will be specified in file).
 	
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bocaneala et al (WO 2017216594) in view of McClure et al “A three Dimensional Reservoir, Wellbore, and Hydraulic Fracturing Simulatior that is Compositional and Thermal, Tracks Propant and Water Solute Transport, includes non-Darcy and non-Newtonion flow, and Handles Fracture Closure”, Society of Petroleum Engineers. Pages 1-43, and further in view of Flippov et al (WO 2017078671).

 	With respect to claim 8, combined Bocaneala et al and McClure et al do not teach wherein the integrated 3-D model provides a sensitivity analysis for the geological data. However, Flippov et al teach the integrated 3-D model provides a sensitivity analysis for the geological data (page 5, par 1: the reservoir model can be applied for sensitivity analysis of reservoir and wellbore productivity regarding changes of fracture size and spacing). It would have been obvious to on eof ordinary skill in the art before the effective filling date of the claimed inventionto combine the teachings of Bocaneala et al and 

	With respect to claim 9, combined Bocaneala et al and McClure et al teach he system of claim 8, wherein the geological data includes permeability or fracture conductivity (page 5, par 1: the reservoir model can be applied for sensitivity analysis of reservoir and wellbore productivity regarding changes of fracture size and spacing… for productivity) 
 	With respect to claim 10, combined Bocaneala et al, McClure et al and Flippov et al teach the system of claim 8, wherein the integrated 3-D model assesses which of the one or more input parameters have the largest impact on performance of the integrated 3-D simulation (Bocaneala et al, page 3, par 0008: the computer processor to perform functions including receiving parameters of the formation,…presenting on a graphical user interface a stress profile of the formation, hydraulic fracture treatment conditions of a calibration well; McClure et al, page 5, par 1: the reservoir model can be applied for sensitivity analysis of reservoir and wellbore productivity regarding changes of fracture size and spacing… for productivity).     
 	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Shen et al (US 20170030166) discloses shock and vibration tool modeling.
 	Downton et al (US 20160123118) discloses methods and systems for designing drilling systems. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/Primary Examiner, Art Unit 2865